ITEMID: 001-91353
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MEHMET KOÇ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 3. The applicant was born in 1979 and lives in Diyarbakır. On 27 April 1999 he was arrested. On 24 May 1999 the public prosecutor filed a bill of indictment, charging him under Article 125 of the former Criminal Code. On 13 December 2002 the Diyarbakır State Security Court convicted the applicant as charged. On 7 October 2003 the Court of Cassation quashed that decision. Following the abolition of the State Security Courts in 2004, the Diyarbakır Assize Court took over the case and on 19 April 2007 convicted the applicant. The applicant appealed. On 12 December 2007 the Court of Cassation upheld the judgment.
VIOLATED_ARTICLES: 6
